FILED
                             NOT FOR PUBLICATION                            APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-50391

               Plaintiff - Appellee,              D.C. No. 3:08-cr-01001-LAB

  v.
                                                  MEMORANDUM *
ANIBAL DIAZ-RODRIGUEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Anibal Diaz-Rodriguez appeals from the 40-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28

U.S.C. § 1291. We affirm, but remand to correct the judgment.

      Diaz-Rodriguez contends that the district court procedurally erred by

focusing on the need for deterrence and failing to consider all the 18 U.S.C.

§ 3553(a) sentencing factors. The record indicates that the district court did not

procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008)

(en banc).

      Diaz-Rodriguez also contends that his sentence is substantively

unreasonable in light of the age of a prior conviction. The record indicates that the

sentence is substantively reasonable in light of the totality of the circumstances.

See Gall v. United States, 552 U.S. 38, 51-52 (2007); cf. United States v. Amezcua-

Vasquez, 567 F.3d 1050, 1055-56 (9th Cir. 2009) (“It is unreasonable . . . to treat a

decades-old enhancing conviction as requiring as much deterrence as a recent

conviction.”) (emphasis added).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b). See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)).


                                           2                                     08-50391
AFFIRMED; REMANDED to correct judgment.




                          3               08-50391